Exhibit 10.2


MASTER SUB-ADVISORY AGREEMENT
ADDENDUM TWO
This Master Sub-Advisory Agreement Addendum Two is made this 8th day of June,
2017 (this “Addendum”), by and among Athene Asset Management, L.P., a Cayman
Islands exempted limited partnership (the “Investment Manager”), Apollo Capital
Management, L.P., a Delaware limited partnership (“ACM”), Apollo Global Real
Estate Management, L.P., a Delaware limited partnership (“AGREM”), ARM Manager
LLC, a Delaware limited liability company (“ARM”), Apollo Longevity, LLC, a
Delaware limited liability company (“ALL”), Apollo Royalties Management, LLC, a
Delaware limited liability company (“AR”) and Apollo Emerging Markets, LLC, a
Delaware limited liability company (“AEM” and together with ACM, AGREM, ARM, ALL
and AR, the “Sub-Advisors), pursuant to that certain Amended and Restated Master
Sub-Advisory Agreement, effective as of April 1, 2014 (as further amended,
supplemented or modified from time to time, the “Master Sub-Advisory Agreement”)
by and among the Investment Manager and the Sub-Advisors. Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Master
Sub-Advisory Agreement.


WHEREAS, the Investment Manager and the Sub-Advisors entered into the Master
Sub-Advisory Agreement pursuant to which the Investment Manager retained the
Sub-Advisors to manage an investment portfolio of one or more Accounts;
WHEREAS, the Investment Manager and the Sub-Advisors have agreed to the payment
of certain fees for services provided by the Sub-Advisors to the Investment
Manager in respect of certain investments, with such fees being described herein
and evidenced by replacing Schedule 2.1 to the Master Sub-Advisory Agreement in
its entirety with Exhibit A attached hereto; and
WHEREAS, this Addendum shall be attached to, amend and become a part of the
Master Sub-Advisory Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1.Amendments to Schedule 2 of the Master Sub-Advisory Agreement. Schedule 2.1 of
the Master Sub-Advisory Agreement is hereby deleted and replaced in its entirety
with the attached Exhibit A hereto.


2.Addendum to Master Sub-Advisory Agreement. This Addendum constitutes an
Addendum to the Master Sub-Advisory Agreement (as such term is defined in
Section 1 of the Master Sub-Advisory Agreement). This Addendum shall be deemed
to be attached to, amend and become a part of the Master Sub-Advisory Agreement
and the terms of the Master Sub-Advisory Agreement shall be amended,
supplemented or modified by the terms of this Addendum as


1



--------------------------------------------------------------------------------







applicable. Any reference to “this Agreement” in the Master Sub-Advisory
Agreement shall be deemed to include the terms set forth in this Addendum.
3.Conflicts. In the event of any conflict or inconsistency between the terms of
this Addendum and those of the Master Sub-Advisory Agreement, this Addendum will
control.


*    *    *    *    *




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their respective duly authorized officers as of the date and year first above
written.


ATHENE ASSET MANAGEMENT, L.P.
BY: AAM GP LTD., ITS GENERAL PARTNER 

 
/s/ James R. Belardi
Name: James R. Belardi
Title: Chief Executive Officer






 
APOLLO CAPITAL MANAGEMENT, L.P.


By: Apollo Capital Management, GP, LLC,
its General Partner
 
/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President
 
APOLLO GLOBAL REAL ESTATE MANAGEMENT, L.P.


By: Apollo Global Real Estate Management GP, LLC,
its General Partner
/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President
 
ARM MANAGER LLC
/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President
 
APOLLO LONGEVITY, LLC


By: Apollo Capital Management, L.P., its sole member


By: Apollo Capital Management, GP, LLC, its General Partner
/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President
 



Signature Page to Addendum One



--------------------------------------------------------------------------------







APOLLO ROYALTIES MANAGEMENT, LLC


By: Apollo Commodities Management, L.P., with
respect to Series III its sole member


By: Apollo Commodities Management GP, LLC,
its General Partner
/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President
 
APOLLO EMERGING MARKETS, LLC


By: Apollo Capital Management, L.P.,
its sole member


By: Apollo Capital Management, GP, LLC,
its General Partner




/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President





Signature Page to Addendum One



--------------------------------------------------------------------------------


Exhibit A




Schedule 2-1


Management Fee Schedule


1.
Management Fee. In consideration of the services performed under the Agreement,
the Investment Manager shall pay to the Sub-Advisors (allocated among such
Sub-Advisors as such Sub-Advisors shall determine) a management fee (the
“Management Fee”), calculated and paid quarterly in arrears as a percentage of
Average Month-End Net Asset Value of assets in all the Accounts managed by the
Sub-Advisors (unless otherwise agreed to by the parties1), (other than Third
Party CLO Equity Managed Account (as described on Schedule 2-3)2) pursuant to
the following schedule, which shall take effect with respect to new and existing
assets as of January 1, 2017:

Assets Under Management3
Management Fee Rate4
< $10,000,000,000
40 bps (0.40%) per annum
≥ $10,000,000,000 and < $12,440,936,389
35 bps (0.35%) per annum
> $12,440,936,389 and < $16,000,000,000
40 bps (0.40%) per annum
> $16,000,000,000
35 bps (0.35%) per annum

1For the avoidance of doubt but subject to Section 2(a), to the extent that a
Sub-Adviser invests on behalf of the Account in an affiliate-managed CLO (a) to
the extent that such investment is on a secondary basis in one of the debt
and/or equity tranches of such CLO, the Account will be charged fees pursuant to
this Schedule 2-1; and (b) to the extent that such investment is on a primary
basis, the agreement governing the Account’s investment into the
affiliate-managed CLO will govern the treatment of fees in such instance (and
not, for the avoidance of doubt, this Schedule 2-1). In addition, the Investment
Manager shall be responsible for any servicing fees associated with the
sub-advised mortgage and mezzanine real estate loan portfolio.
2For the avoidance of doubt, this fee schedule does not apply to future or
existing investments in Apollo funds (which as of the date hereof includes but
is not limited to TRF, COF 3, EPFs, FCIs, all the ALM and ALME CLO sand related
warehouses, the levered CMBS funds and APC), or to any investments made by
Apollo Royalties Management LLC. Additionally, this fee schedule does not apply
to investments in MCF CLO II (f/k/a Kirkwood), which is covered by Schedule 2-3
hereof). Fees with respect to the Third Party CLO Equity Managed Account are
charged pursuant to Schedule 2-3, and the Project Orange Trade will be included
in the Third Party CLO Equity Managed Account and charged accordingly.
3“Assets Under Management” shall be calculated in the aggregate to include the
investment assets of or relating to Athene Holding Ltd. (“Athene”) and its
subsidiaries, managed by ACM, AGREM, ARM, ALL, AEM or an affiliate thereof,
whether under this Agreement or separate sub-advisory agreement with the
Investment Manager, including cash and all assets in surplus accounts and funds
withheld accounts, modified coinsurance accounts and reinsurance trusts
supporting reinsurance agreements entered into by Athene and managed by ACM,
AGREM, ARM, ALL and AEM. For the avoidance of doubt, Assets Under Management
shall not include future or existing investments in Apollo managed funds (which
as of the date hereof includes but is not limited to TRF, COF 3, EPFs, FCIs, all
the ALM, ALME or other affiliated CLOs or CLO-sponsored vehicles and related
warehouses, APC, the levered CMBS funds) or any investments made by Apollo
Royalties Management LLC; provided, that, notwithstanding the foregoing, to the
extent that the Account invests in any affiliated CLO or CLO-sponsored vehicle
pursuant to which the Account is charged fees pursuant to this Schedule 2-1,
such investment in such affiliated CLO or CLO-sponsored vehicle shall be
included in Assets Under Management.
4 For the avoidance of doubt, this Schedule 2-1 shall not apply to any Apollo
controlled investment entities, the fee schedule of which shall be governed by a
separate schedule or other governing document.






Exhibit A

--------------------------------------------------------------------------------

Exhibit A






The “Average Month-End Net Asset Value” shall be the average of the month-end
aggregate net asset value of the Accounts during the calendar quarter. If the
period in respect of which a Management Fee is payable is less than a calendar
quarter, then the Management Fee shall be pro rated accordingly. For the
avoidance of doubt, for a given month, Average Month-End Net Asset Value shall
be calculated based on trade date holdings plus accrued interest.
2.
Valuation. Each Sub-Advisor, through its designee, shall (i) be responsible for
determining the value of the assets that are purchased for the Accounts that it
manages in accordance with such Sub-Advisor’s existing policies and procedures,
and (ii) shall use commercially reasonable efforts to submit a proposed
valuation of such Accounts within 5 business days (but in no event later than 6
business days) following each month-end to the Investment Manager. The parties
hereto agree to negotiate in good faith as to any objections raised by the
Investment Manager about the valuation of assets in the Accounts for purposes of
determining the Management Fees.



3.
Payment of Fees. The Management Fee will be calculated, billed, and paid
quarterly in arrears, based on the Average Month-End Net Asset Value as of the
last business day of each and all of the three calendar months during the
relevant quarter, or in the case of any partial quarterly period, the last day
of each calendar month during the relevant period and the last business day of
such period. The Investment Manager will pay any Management Fees payable
hereunder within 30 calendar days following receipt by the Investment Manager of
an invoice for such fee, detailing the calculation of such fee. The Investment
Manager and the Sub-Advisors shall agree on the form and substance of such
invoice before the first Management Fee billing cycle. Upon termination of the
Agreement, any outstanding Management Fee shall become immediately payable by
the Investment Manager.



4.
Incentive Fees. For the avoidance of doubt, the provisions governing incentive
fees on existing assets remain intact and shall not be deemed amended by this
Agreement. The Investment Manager and each Sub-Advisor may agree in writing from
time to time on an incentive fee with respect to particular investments or asset
classes managed by such Sub-Advisor.







Exhibit A